MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                   Mar 22 2017, 10:01 am
this Memorandum Decision shall not be                                          CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
William H. Ellis, Sr.                                    Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana

                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

William H. Ellis, Sr.,                                   March 22, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1611-CR-2609
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John F. Surbeck,
Appellee-Plaintiff.                                      Jr., Judge
                                                         Trial Court Cause No.
                                                         02D04-9505-CF-250



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1611-CR-2609 | March 22, 2017              Page 1 of 4
                                          Case Summary
[1]   Appellant-Defendant William H. Ellis, Sr. was convicted of murder, a felony,

      in 1996. He was subsequently sentenced to a sixty-year term of imprisonment

      in the Department of Correction (“DOC”). In October of 2016, Ellis filed a

      motion to correct an erroneous sentence, alleging that the trial court’s 1996

      judgment of conviction was facially deficient because it did not specify the

      amount of “good time” credit to which Ellis was entitled for the time he spent

      incarcerated prior to sentencing. The trial court denied Ellis’s motion in an

      order dated October 21, 2016.


[2]   Ellis appeals from the denial of his motion to correct an erroneous sentence.

      Because we conclude that any error in the trial court’s 1996 judgment of

      conviction is deemed to have been corrected by the presumption set forth by the

      Indiana Supreme Court in Robinson v. State, 805 N.E.2d 783 (Ind. 2004), we

      affirm.



                            Facts and Procedural History
[3]   Ellis was charged with murder, a felony, on May 15, 1995. He was

      subsequently found guilty and sentenced to a term of sixty years of

      imprisonment. On June 27, 1996, the trial court entered a judgement of

      conviction in which the trial court indicated that Ellis was “granted credit for

      416 days served in jail.” Appellant’s App. Vol. II, p. 35. The judgment of




      Court of Appeals of Indiana | Memorandum Decision 02A05-1611-CR-2609 | March 22, 2017   Page 2 of 4
      conviction did not specify the amount of good time credit to which Ellis was

      entitled for the time he spent incarcerated prior to sentencing.


[4]   On October 17, 2016, Ellis filed a motion to correct an erroneous sentence. In

      this motion, Ellis asserted that his sentence was erroneous because the

      judgment of conviction entered by the trial court stated only that he was

      granted credit for the 416 days spent incarcerated prior to sentencing and did

      not specify the amount of good time credit to which he was entitled to receive

      for the time he spent incarcerated prior to sentencing. The trial court denied

      Ellis’s motion in an order dated October 21, 2016. This appeal follows.



                                Discussion and Decision
[5]   Ellis contends on appeal that the trial court erred by denying his motion to

      correct an erroneous sentence, thus deferring the question of good time credit

      earned to the DOC. Specifically, Ellis argues that the trial court erred in

      denying his motion because the judgment of conviction entered by the trial

      court at the time of sentencing did not specify the amount of good time credit to

      which he was entitled for time spent incarcerated prior to sentencing. We

      disagree.


[6]   It is undisputed that the version of Indiana Code section 35-38-3-2 that was in

      effect at the time Ellis was sentenced required that a judgment of conviction

      must include the amount of credit, including good time credit, earned for time

      spent in confinement before sentencing. See Ind. Code § 35-38-3-2(b)(4) (1986).


      Court of Appeals of Indiana | Memorandum Decision 02A05-1611-CR-2609 | March 22, 2017   Page 3 of 4
      In an effort to facilitate the fair and expeditious resolution of appellate litigation

      arising from sentencing judgments, the Indiana Supreme Court adopted the

      following appellate presumption in Robinson:


              Sentencing judgments that report only days spent in pre-sentence
              confinement and fail to expressly designate credit time earned
              shall be understood by courts and by the [DOC] automatically to
              award the number of credit time days equal to the number of pre-
              sentence confinement days. In the event of any pre-sentence
              deprivation of credit time, the trial court must report it in the
              sentencing judgment. Because the omission of designation of the
              statutory credit time entitlement is thus corrected by this
              presumption, such omission may not be raised as an erroneous
              sentence.
805 N.E.2d at 792 (Ind. 2004) (footnote omitted).


[7]   In this case, the trial court’s judgement of conviction indicated that Ellis was

      “granted credit for 416 days served in jail.” Appellant’s App. Vol. II, p. 35. It

      did not report any deprivation of credit time. As such, the trial court’s

      judgment of conviction is entitled to the Robinson presumption and any error

      contained therein is accordingly corrected by this presumption. See Robinson,
805 N.E.2d at 792; Pettiford v. State, 808 N.E.2d 134, 136 (Ind. Ct. App. 2004).

      The trial court, therefore, did not err in denying Ellis’s motion to correct an

      erroneous sentence.


[8]   The judgment of the trial court is affirmed.


      Najam, J., and Riley, J., concur.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1611-CR-2609 | March 22, 2017   Page 4 of 4